Name: 87/521/EEC: Council Decision of 19 October 1987 amending the seventh Decision, 85/356/EEC, on the equivalence of seed produced in third countries
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  marketing;  plant product;  means of agricultural production
 Date Published: 1987-10-27

 Avis juridique important|31987D052187/521/EEC: Council Decision of 19 October 1987 amending the seventh Decision, 85/356/EEC, on the equivalence of seed produced in third countries Official Journal L 304 , 27/10/1987 P. 0042 - 0043*****COUNCIL DECISION of 19 October 1987 amending the seventh Decision, 85/356/EEC, on the equivalence of seed produced in third countries (87/521/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/400/EEC of 14 June 1966 on the marketing of beet seed (1), as last amended by Commission Directive 87/120/EEC (2), and in particular Article 16 (1) (b) thereof; Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (3), as last amended by Commission Directive 87/120/EEC, and in particular Article 16 (1) (b) thereof; Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (4), as last amended by Commission Directive 87/120/EEC, and in particular Article 16 (1) (b) thereof; Having regard to Council Directive 69/208/EEC of 30 June 1969 on the marketing of seed of oil and fibre plants (5), as last amended by Commission Directive 87/120/EEC, and in particular Article 15 (1) (b) thereof; Having regard to the proposal from the Commission; Whereas, in its seventh Decision, 85/356/EEC (6), as last amended by Commission Decision 87/465/EEC (7), the Council determined that seed of certain species produced in certain third countries is equivalent to corresponding seed harvested in the Community; Whereas, in the case of seven third countries, additional detailed information was requested and the equivalence granted in respect of those countries was limited to the period thought necessary to examine and assess that additional information; Whereas that period expired on 30 June 1987; Whereas the examination and assessment of the information requested are not complete; Whereas it is therefore appropriate to extend the period to enable the examination and assessment of the additional information to be completed; Whereas, in the case of Australia, Decision 85/356/EEC does not include the species Egyptian clover, or, in the case of the United States of America, the species Sorghum, Sudan grass and the hybrids resulting from the crossing of Sorghum and Sudan grass; Whereas an examination of the rules of the abovementioned countries and the manner in which they are applied has shown that the conditions governing seed of - Egyptian clover harvested and controlled in Australia, - Sorghum, Sudan grass and the hybrids resulting from the crossing of Sorghum and Sudan grass harvested and controlled in the United States of America afford the same assurances, as regards these seeds' characteristics, identity, examination, marking and control as do the conditions applicable to such seeds harvested and controlled within the Community; Whereas the present equivalence determined for Australia and the United States of America should therefore be extended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 85/356/EEC is hereby amended as follows: 1. In Article 5, '30 June 1987' shall be replaced by '30 June 1988'. 2. In the section relating to Australia in column 3 of the table in Part I (2) of the Annex, the words 'Trifolium alexandrinum' shall be inserted after the words 'Pisum sativum (partim)'. 3. In the section relating to the United States of America in column 3 of the table in Part I (2) of the Annex, the words 'Sorghum bicolor Sorghum sudanense Sorghum bicolor Ã  Sorghum sudanense' shall be inserted after the words 'Secale cereale'. Article 2 This Decision is addressed to the Member States. Done at Luxembourg, 19 October 1987. For the Council The President L. TOERNAES (1) OJ No 125, 11. 7. 1966, p. 2290/66. (2) OJ No L 49, 18. 2. 1987, p. 39. (3) OJ No 125, 11. 7. 1966, p. 2298/66. (4) OJ No 125, 11. 7. 1966, p. 2309/66. (5) OJ No L 169, 10. 7. 1969, p. 3. (6) OJ No L 195, 26. 7. 1985, p. 20. (7) OJ No L 252, 3. 9. 1987, p. 26.